Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/987,220 filed 08/06/2020.  Claims 1-18 are pending and have been examined.
The information disclosure statements (IDS) submitted on 08/24/2020, 12/03/2020 and 03/23/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pio (US 2019/0200089).
Consider claim 1, Pio clearly teaches an image display method, applied to a terminal device having a processor, a display and memory storing a plurality of computer programs to be executed by the processor, (Figs. 1 and 7: Client module 114, [0029], [0078]-[0085]) the method comprising:
(Fig. 4A: Video player 404 includes scrubber 406, [0024], [0043])

obtaining, in response to detecting that a target operation is performed on the playback progress bar of the multimedia resource, a target playback time point at which a target operation is to be performed on the playback progress bar in the multimedia resource; (Fig. 4C: Scrubber 406 is moved to a particular playback time, [0037], [0044].) and

determining a target region corresponding to the target playback time point in a target image, the target image comprising a plurality of regions, each region having a correspondence with a respective one of a plurality of playback time points of the multimedia resource, the plurality of regions comprising the target region, and the plurality of playback time points comprising the target playback time point. (Figs. 4B and 4C: Composite preview image 410 includes a plurality of thumbnail preview images 412 which correspond to particular playback time segments, [0038], [0044].)

Consider claim 2, Pio clearly teaches the determining a target region corresponding to the target playback time point in a target image comprises: 

obtaining the target image and the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points, portions of the target image corresponding to the plurality of regions being screenshot images of the multimedia resource at the plurality of playback time points respectively; (Figs. 1: Streaming module 106 sends the thumbnail preview data to the client module 114, [0029].  Fig. 2: Preview image module 204 creates a plurality of thumbnail preview images for specific time intervals of the video, [0032], then composite preview image module 206 generates a grid of the preview thumbnail images, [0033].) and 

obtaining the portion of the target image corresponding to the target region at the target playback time point from the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points. (The thumbnail preview image is selected from the composite preview image based on the playback time identified by the scrubber, [0038], [0044].)

claim 3, Pio clearly teaches the obtaining the target image and the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points comprises: determining, among a plurality of playback time segments, a target time segment into which the target playback time point falls, a playback time of the multimedia resource being divided into the plurality of playback time segments, the plurality of playback time segments being in a one-to-one correspondence with a plurality of images, and the plurality of images comprising the target image; and obtaining, from the plurality of images, the target image corresponding to the target time segment, the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points. (Fig. 4C, [0038], [0044])

Consider claim 4, Pio clearly teaches the obtaining the portion of the target image corresponding to the target region at the target playback time point from the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points comprises: determining a target position according to the target playback time point, a start time point of the target image, and a screenshot time interval, the start time point being an earliest time point in the playback time points corresponding to the plurality of regions on the target image, the screenshot time interval being an interval between two adjacent playback time points, and the target position being used for indicating a position of the target playback time point in a playback time segment of the multimedia resource that corresponds to the target image; determining a display position of the target region on the target image according to the target position and an arrangement rule of the screenshot images in the target image; and determining a region with a target size that is on the target image and located on the display position as the target region, the target image being obtained by splicing the screenshot images with the target size, and the screenshot images being arranged on the target image according to the arrangement rule. (Figs. 2 and 4C, [0023], [0032], [0033], [0037], [0038], [0044])

Consider claim 6, Pio clearly teaches before the determining a target region corresponding to the target playback time point in a target image, the method further comprises: taking screenshots of images of the multimedia resource at the plurality of playback time points, to obtain a plurality of screenshot images corresponding to the plurality of playback time points; splicing the plurality of screenshot images into the target image, each screenshot image occupying a respective one of the plurality of regions of the target image according to a corresponding one of the plurality of playback time points; and storing the target image and recording a correspondence between the plurality of playback time points and the plurality of regions. (Fig. 2, [0023], [0032], [0033])

claim 7, Pio clearly teaches a terminal device, comprising a memory and a processor, the memory storing a plurality of computer programs, and the processor being configured to execute the plurality of computer programs and perform a plurality of operations (Figs. 1 and 7: Client module 114, [0029], [0078]-[0085]) including:

displaying a graphical user interface, the graphical user interface including a playback progress bar of a multimedia resource; (Fig. 4A: Video player 404 includes scrubber 406, [0024], [0043])

obtaining, in response to detecting that a target operation is performed on the playback progress bar of the multimedia resource, a target playback time point at which a target operation is to be performed on the playback progress bar in the multimedia resource; (Fig. 4C: Scrubber 406 is moved to a particular playback time, [0037], [0044].) and

determining a target region corresponding to the target playback time point in a target image, the target image comprising a plurality of regions, each region having a correspondence with a respective one of a plurality of playback time points of the multimedia resource, the plurality of regions comprising the target region, and the plurality of playback time points comprising the target playback time point. (Figs. 4B and 4C: Composite preview image 410 includes a plurality of thumbnail preview images 412 which correspond to particular playback time segments, [0038], [0044].)

Consider claim 8, Pio clearly teaches the determining a target region corresponding to the target playback time point in a target image comprises: 

obtaining the target image and the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points, portions of the target image corresponding to the plurality of regions being screenshot images of the multimedia resource at the plurality of playback time points respectively; (Figs. 1: Streaming module 106 sends the thumbnail preview data to the client module 114, [0029].  Fig. 2: Preview image module 204 creates a plurality of thumbnail preview images for specific time intervals of the video, [0032], then composite preview image module 206 generates a grid of the preview thumbnail images, [0033].) and 

obtaining the portion of the target image corresponding to the target region at the target playback time point from the plurality of playback time points (The thumbnail preview image is selected from the composite preview image based on the playback time identified by the scrubber, [0038], [0044].)

Consider claim 9, Pio clearly teaches the obtaining the target image and the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points comprises: determining, among a plurality of playback time segments, a target time segment into which the target playback time point falls, a playback time of the multimedia resource being divided into the plurality of playback time segments, the plurality of playback time segments being in a one-to-one correspondence with a plurality of images, and the plurality of images comprising the target image; and obtaining, from the plurality of images, the target image corresponding to the target time segment, the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points. (Fig. 4C, [0038], [0044])

Consider claim 10, Pio clearly teaches the obtaining the portion of the target image corresponding to the target region at the target playback time point from the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points comprises: determining a target position according to the target playback time point, a start time point of the target image, and a screenshot time interval, the start time point being an earliest time point in the playback time points corresponding to the plurality of regions on the target image, the screenshot time interval being an interval between two adjacent playback time points, and the target position being used for indicating a position of the target playback time point in a playback time segment of the multimedia resource that corresponds to the target image; determining a display position of the target region on the target image according to the target position and an arrangement rule of the screenshot images in the target image; and determining a region with a target size that is on the target image and located on the display position as the target region, the target image being obtained by splicing the screenshot images with the target size, and the screenshot images being arranged on the target image according to the arrangement rule. (Figs. 2 and 4C, [0023], [0032], [0033], [0037], [0038], [0044])

Consider claim 12, Pio clearly teaches the plurality of operations further comprise: before determining the target region corresponding to the target playback time point in the target image: taking screenshots of images of the multimedia resource at the plurality of playback time points, to obtain a plurality of screenshot images corresponding to the plurality of playback time points; splicing the plurality of screenshot images into the target image, each screenshot image occupying a respective one of the plurality of regions of the target (Fig. 2, [0023], [0032], [0033])

Consider claim 13, Pio clearly teaches a non-transitory computer-readable storage medium storing a plurality of computer programs that, when executed by a processor of a terminal device, causes the terminal device to perform a plurality of operations (Figs. 1 and 7: Client module 114, [0029], [0078]-[0085]) including:

displaying a graphical user interface, the graphical user interface including a playback progress bar of a multimedia resource; (Fig. 4A: Video player 404 includes scrubber 406, [0024], [0043])

obtaining, in response to detecting that a target operation is performed on the playback progress bar of the multimedia resource, a target playback time point at which a target operation is to be performed on the playback progress bar in the multimedia resource; (Fig. 4C: Scrubber 406 is moved to a particular playback time, [0037], [0044].) and

determining a target region corresponding to the target playback time point in a target image, the target image comprising a plurality of regions, each region having a correspondence with a respective one of a plurality of playback time points of the multimedia resource, the plurality of regions comprising the target region, and the plurality of playback time points comprising the target playback time point. (Figs. 4B and 4C: Composite preview image 410 includes a plurality of thumbnail preview images 412 which correspond to particular playback time segments, [0038], [0044].)

Consider claim 14, Pio clearly teaches the determining a target region corresponding to the target playback time point in a target image comprises:

obtaining the target image and the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points, portions of the target image corresponding to the plurality of regions being screenshot images of the multimedia resource at the plurality of playback time points respectively; (Figs. 1: Streaming module 106 sends the thumbnail preview data to the client module 114, [0029].  Fig. 2: Preview image module 204 creates a plurality of thumbnail preview images for specific time intervals of the video, [0032], then composite preview image module 206 generates a grid of the preview thumbnail images, [0033].) and

obtaining the portion of the target image corresponding to the target region at the target playback time point from the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points. (The thumbnail preview image is selected from the composite preview image based on the playback time identified by the scrubber, [0038], [0044].)

Consider claim 15, Pio clearly teaches the obtaining the target image and the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points comprises: determining, among a plurality of playback time segments, a target time segment into which the target playback time point falls, a playback time of the multimedia resource being divided into the plurality of playback time segments, the plurality of playback time segments being in a one-to-one correspondence with a plurality of images, and the plurality of images comprising the target image; and obtaining, from the plurality of images, the target image corresponding to the target time segment, the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points. (Fig. 4C, [0038], [0044])

Consider claim 16, Pio clearly teaches the obtaining the portion of the target image corresponding to the target region at the target playback time point from the plurality of playback time points and the plurality of regions corresponding to the plurality of playback time points comprises: determining a target position according to the target playback time point, a start time point of the target image, and a screenshot time interval, the start time point being an earliest time point in the playback time points corresponding to the plurality of regions on the target image, the screenshot time interval being an interval between two adjacent playback time points, and the target position being used for indicating a position of the target playback time point in a playback time segment of the multimedia resource that corresponds to the target image; determining a display position of the target region on the target image according to the target position and an arrangement rule of the screenshot images in the target image; and determining a region with a target size that is on the target image and located on the display position as the target region, the target image being obtained by splicing the screenshot images with the target size, and the screenshot images being arranged on the target image according to the arrangement rule. (Figs. 2 and 4C, [0023], [0032], [0033], [0037], [0038], [0044])

Consider claim 18, Pio clearly teaches the plurality of operations further comprise: before determining the target region corresponding to the target (Fig. 2, [0023], [0032], [0033])
	
Allowable Subject Matter
Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 2012/0070129)

In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425